Citation Nr: 0018559	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-02 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to employment adjustment allowance following 
a period of rehabilitation, as provided under Chapter 31, 
Title 38, United States Code.

2.  Whether the veteran was properly declared rehabilitated 
in August 1997, under Chapter 31, Title 38, United States 
Code.

3.  Entitlement to reentrance into a rehabilitation program, 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had reported military service in the United 
States Army Reserve from October 1981 to June 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri, 
which denied the benefits sought on appeal.

The issue of entitlement to reentrance into a rehabilitation 
program, under Chapter 31, Title 38, United States Code, is 
addressed in the REMAND following the ORDER in this decision.


FINDINGS OF FACT

1.  In August 1995, the veteran commenced a program of 
vocational rehabilitation, which involved pursuing of a 
Bachelor of Science degree in business administration.

2.  In July 1997, the veteran completed an educational 
program at Missouri Southern State University, and received a 
Bachelor of Science degree with an emphasis in management 
technology.
 
3.  The veteran was declared rehabilitated in August 1997.

4.  In August 1997, the veteran commenced a Master's Degree 
program at Pittsburg State College.  


CONCLUSIONS OF LAW

1.  The requirements for entitlement to an employment 
adjustment allowance, following a period of rehabilitation, 
have not been met.  38 U.S.C.A. §§ 3104(a), 3108(a) (West 
1991 & Supp. 1997); 38 C.F.R. §§ 21.196, 21.268, 21.283 
(1999).

 2.  The veteran was properly declared rehabilitated in 
August 1997, under Chapter 31, Title 38, United States Code.  
38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. §§ 21.196, 21.283 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's disagreement with 
actions taken in conjunction with her former entitlement to a 
program of vocational rehabilitation, under Chapter 31, Title 
38, United States Code.  Specifically, the veteran claims 
entitlement to a two-month employment adjustment allowance.  
Additionally, the veteran essentially disputes a finding that 
she was rehabilitated in August 1987.

I.  Facts and Background.

In order to properly understand the context of the present 
appeal, the facts are summarized in brief, as follows.  
According to an August 1995 VA Counseling Record, the veteran 
was determined to have an employment handicap, but not a 
serious employment handicap.  Achievement of her vocational 
goal was deemed reasonably feasible.  According to an August 
1995 VA Rehabilitation Plan, the veteran's program goal was 
to obtain and maintain employment in the career field of a 
business manager.  Her objective was to take courses in 
pursuit of a Bachelor of Science degree in business 
administration.  The anticipated dates to complete the 
program were from August 1995 through July 1997.  

An August 1997 VA Special Report of Counseling reveals that 
the veteran completed her educational program at Missouri 
Southern State College in July 1997, and received a Bachelor 
of Science degree.  Additionally, in August 1997, the veteran 
commenced a Master's degree program at Pittsburg State 
University; it was noted that she would be majoring in human 
resources development.  It was further noted that the 
veteran's case was being placed in "rehabilitated status" 
under 38 C.F.R. § 21.196.

By letter dated in September 1997, the veteran requested 
payment for two months following her completion of the 
training program, or she requested that the RO reinitiate her 
monthly living allowance, as she was a full-time student.  
Also in September 1997, the veteran submitted an additional 
application for vocational rehabilitation benefits.  By VA 
letter dated in September 1997, the RO informed the veteran 
that she was not entitled to an employment adjustment 
allowance, as she had elected to continue educational 
pursuits, rather than seek immediate employment. 

According to a Counseling Record, Narrative Report, dated in 
December 1997, the veteran indicated that she would like 
vocational rehabilitation benefits to assist her with her 
Master's Degree.  It was noted that the veteran had 
previously utilized vocational rehabilitation benefits, and 
was rehabilitated in August 1997.  It was determined that the 
veteran did not presently have an employment handicap, as she 
had suitable employment skills that were consistent with her 
service-connected disabilities and limitations.  
Consequently, in a December 1997 letter, the RO informed the 
veteran that she was not entitled to further vocational 
rehabilitation benefits.  

In January 1998, the RO received the veteran's notice of 
disagreement with respect to her claim for an employment 
adjustment allowance, and her declared rehabilitated status.  
Specifically, the veteran maintained that while she was still 
enrolled at Missouri Southern State College she made a good 
faith effort to find a job.  However, her attempts were 
unsuccessful and as an alternative she decided to enroll in 
the Master's degree program.  In regard to her rehabilitated 
status, the veteran maintained that her Chapter 31 
educational assistance should be continued during her degree 
program at Pittsburg State, retroactive to her enrollment in 
August 1997.  She also claimed that her signature had been 
forged on a VA Rehabilitation Plan, VA Form 28-8828, dated in 
February 1997, which indicated that her program goal was to 
be admitted at the graduate school at Pittsburg State 
University. 

In June 1998, the veteran appeared at a hearing at the RO and 
essentially restated her contentions of record.  However, she 
also indicated that she had finished all but one of her 
required classes in May 1997, and that she had gone through 
the graduation ceremonies in May.  In short, the veteran 
maintained that she had really completed school in May, 
besides one three-credit class.  She also emphasized that she 
had been looking for employment during her last two semesters 
at Missouri State.  Additionally, the veteran noted that the 
RO denied her request for an employment assistance allowance 
based on a change made in the Veteran's Benefit Improvement 
Act of 1996.  She stated that she had not been made aware of 
this law when she initially applied for benefits, and thus, 
should be considered under the former version of the law.  

II.  Employment Adjustment Allowance (EAA).

Prior to passage of the Veterans' Benefits Improvements Act 
of 1996, Pub. L. No. 104-275, § 101, 110 Stat. 3322 (1996), 
the law provided that "In any case in which the VA 
determines, at the conclusion of such veteran's pursuit of a 
vocational rehabilitation program, that such veteran has been 
rehabilitated to the point of employability, such veteran 
shall be paid a subsistence allowance, as prescribed in this 
section for full-time training for the type of program that 
the veteran was pursuing, for two months following the 
conclusion of such pursuit.  38 U.S.C.A. § 3108(a)(2) (West 
1991).  In lieu of the underlined passage above, Public Law 
104-275 replaced that language with the passage underlined 
below, such that the law now reads as follows:  "In any case 
in which the VA determines, at the conclusion of such 
veteran's pursuit of a vocational rehabilitation program, 
that such veteran has been rehabilitated to the point of 
employability, such veteran shall be paid a subsistence 
allowance, as prescribed in this section for full-time 
training for the type of program that the veteran was 
pursuing, for two months while satisfactorily following a 
program of employment services provided under section 
3104(a)(5) of this title.  38 U.S.C.A. § 3108(a)(2) (West 
1991 & Supp. 1997).  A program of employment services 
includes placement services to effect suitable placement in 
employment, and postplacement services to attempt to insure 
satisfactory adjustment in employment.  38 U.S.C.A. 
§ 3104(a)(5) (West 1991).   

The regulation addressing the employment adjustment allowance 
is found in 38 C.F.R. § 21.268.  That regulation provides 
that a veteran who completes a period of rehabilitation and 
reaches the point of employability will be paid an employment 
adjustment allowance for a period of two months at the full-
time subsistence allowance rate for the type of program the 
veteran was last pursuing.  38 C.F.R. § 21.268(a) (1999).  
The Board notes that the foregoing regulation was in effect 
prior to 1996, and remained unchanged following the time of 
the Veterans' Benefits Improvements Act of 1996.

The veteran maintains that as the law changed after she filed 
her claim for vocational rehabilitation benefits, that she 
should be entitled to consideration under the law in effect 
prior to the 1996 amendment.  In short, she contends that she 
was under the impression that she would receive two months of 
additional benefits after completion of her vocational 
rehabilitation program, and that as such, she is entitled to 
those benefits.  In support of her argument, the veteran 
refers to the case of Karnas v. Derwinski,1 Vet. App. 308, 
312-313 (1991), which provides that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so." 

The Board finds that the veteran's argument fails for several 
reasons.  First, the Board notes that 38 U.S.C.A. 
§ 3108(a)(2) focuses on the time period when the veteran has 
concluded a period of vocational rehabilitation to the point 
of employability.  This same premise is found in 38 C.F.R. 
§ 21.268.  In other words, the employment adjustment 
allowance does not come into play until after the veteran has 
completed a period of rehabilitation and reaches a point of 
employability.  In the present case, the veteran alleges, 
essentially, that she was not made award of the change in the 
law until September 1997.  As such, she maintains that she 
should be entitled to consideration under the old law.  
However, the Board notes that the veteran did not even become 
eligible for the employment adjustment allowance (EAA) until 
she completed her program of vocational rehabilitation, to 
the point of employability, which according to the record, 
was in August 1997.  To simplify the matter, in August 1997 
the veteran was potentially eligible for the EAA.  At that 
point, the 1996 amendments were already in effect, and under 
the current version of the law, the veteran is not entitled 
to EAA because she did not seek placement in employment, as 
contemplated in 38 U.S.C.A. § 3104(a)(5).  See 38 U.S.C.A. 
§ 3108(a)(2).  Rather, the veteran immediately entered 
graduate school.  

Had the veteran applied for EAA prior to the 1996 amendment 
to 38 U.S.C.A. § 3108(a)(2), she would have been denied, as 
she had not yet completed a program of vocational 
rehabilitation to the point of employability.  When she 
completed her program in August 1997, and sought the EAA, the 
law then in effect indicated that the EAA was intended for 
pursuit of employment, not additional schooling.  

Even assuming that the veteran's claim for EAA was implicit 
in her original claim for vocational rehabilitation benefits, 
received prior to the 1996 amendment, the Board finds that 
the veteran would still not be entitled to EAA under either 
the pre-1996 or post-1996 version of the law.  In that 
regard, the Board emphasizes that the regulation pertaining 
to EAA has remained unchanged over the years.  38 C.F.R. 
§ 21.268.  Moreover, as the benefit is titled, an employment 
adjustment allowance is intended to assist veterans in 
seeking employment.  This benefit is available during a 
transition period between completing a program of vocational 
rehabilitation and finding and beginning new employment, 
consistent with the veteran's training and skill level.  The 
Board finds no language in the VA laws and regulations 
pertaining to Chapter 31 that indicate that an employment 
adjustment allowance may be issued for pursuit of additional 
education.  While this may have not been expressly apparent 
prior to the 1996 amendments, those amendments clarified the 
existing law to reflect that purpose.

In regard to the veteran's arguments that she actively sought 
employment during the last two semesters of her schooling at 
Missouri Southern State College, the Board does not find that 
that satisfies the requirements for receiving EAA.  As noted 
earlier, EAA is not even considered until a veteran completes 
a program of vocational rehabilitation to the point of 
employability.  In the present case, the veteran was not 
deemed rehabilitated until August 1997.  Had the veteran then 
decided to seek employment, rather than attend graduate 
school, she may have been entitled to EAA.  However, the 
Board finds that an EAA is simply not intended for schooling, 
and in any event, there is no apparent basis under VA 
vocational rehabilitation law to provide assistance for 
attending graduate school.  See 38 C.F.R. § 21.122(a).  

Finally, the Board acknowledges the veteran's statements that 
she did not sign the Rehabilitation Plan, VA Form 28-8828, 
dated in February 1997, which indicated that her program goal 
was to be admitted at the graduate school at Pittsburg State 
University.  However, the Board finds that matter irrelevant 
to the outcome of this appeal.  Whether or not the veteran 
may have signed that form, the focus of this appeal is the 
veteran's actions after she was deemed rehabilitated to the 
point of employability in August 1997, and not what she may 
or may not have intended back in February 1997.

In short, as explained above, the Board finds no legal basis 
to award EAA to the veteran during a period when she 
commenced a master's degree program, and the appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)(where law dispositive, deny claim based on absence of 
legal merit).


III.  Rehabilitated Status.

The purpose of "rehabilitated status" is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be 
assigned to "rehabilitated" status when his or her case 
meets the criteria for rehabilitation contained in 38 C.F.R. 
§ 21.283.  38 C.F.R. § 21.196(b).  A veteran's case will not 
be removed from rehabilitated status under 38 C.F.R. § 21.284 
once that status has been assigned, unless the determination 
of rehabilitation is set aside for a reason specified in 
38 C.F.R. § 21.284.  38 C.F.R. § 21.196(c).

A veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible, as described in 38 C.F.R. § 21.283(c), (d), or (e).  
In the present case, the only potentially applicable 
paragraph is 38 C.F.R. § 21.283(c), which is set forth as 
follows.  The veteran who has been found rehabilitated to the 
point of employability shall be declared rehabilitated if he 
or she:  (1) is employed in the occupational objective for 
which a program of services was provided, or in a closely 
related occupation for at least 60 days; (2) is employed in 
an occupation unrelated to the occupational objective of the 
veteran's rehabilitation plan for at least 60 continuous days 
if the veteran concurs in the change and if other criteria 
are met; or (3) pursues additional education or training, in 
lieu of obtaining employment, after completing his or her 
prescribed program of training and rehabilitation services 
if:  (i) the additional education or training is not 
approvable as part of the veteran's vocational rehabilitation 
program under this chapter; and (ii) achievement of 
employment consistent with the veteran's aptitude, interests, 
and abilities will be enhanced by the completion of the 
additional education or training.  38 C.F.R. § 21.283.

In the present case, the Board finds that the veteran was 
properly deemed rehabilitated to the point of employability, 
under 38 C.F.R. § 21.283(c)(3).  In that regard, according to 
the veteran's August 1995 Rehabilitation Plan, the veteran 
was to pursue a program of education from August 1995 through 
July 1997.  An August 1997 VA Special Report of Training 
indicates that the veteran had completed her education 
program at Missouri Southern State University in late July 
1997, and in August 1997 had commenced a masters degree 
program at Pittsburg State University; at that point, the 
veteran was declared rehabilitated.  The Board finds that as 
the veteran had decided to pursue additional education, in 
lieu of obtaining employment, after successfully completing 
her prescribed program of training and rehabilitation 
services, she meets the criteria set forth in 38 C.F.R. 
§ 21.283(c)(3), and was properly declared rehabilitated to 
the point of employability.  The Board points out that as 
prescribed in 38 C.F.R. § 21.283(c)(3)(i) and (ii), the 
program of education pursued by the veteran in August 1997 
was not approvable as part of her vocational rehabilitation 
program, in that graduate school is not the type of schooling 
provided for under Chapter 31, see 38 C.F.R. § 21.122(a), and 
the additional education will enhance the veteran's 
employability.  38 C.F.R. § 21.283(c)(3)(i) and (ii).

In short, for the foregoing reasons, the Board finds that the 
veteran was properly declared rehabilitated in August 1997, 
under the requirements of Chapter 31, Title 38, United States 
Code, and the appeal is denied.  As the Board finds that the 
veteran was properly placed in "rehabilitated" status, 
additional vocational rehabilitation training is only 
available if the provisions of 38 C.F.R. § 21.284 are met.  
That issue is addressed in the REMAND following the ORDER 
below.  


ORDER

Entitlement to an employment adjustment allowance following a 
period of rehabilitation, as provided under Chapter 31, Title 
38, United States Code, is denied.

The veteran was properly declared rehabilitated in August 
1997, under Chapter 31, Title 38, United States Code, and the 
appeal is denied.



REMAND

A review of the veteran's contentions in the claims file 
leads the Board to conclude that along with the issues 
addressed in the decision above, the veteran effectively 
filed a request for additional vocational rehabilitation 
benefits, or more appropriately, for reentrance into a 
program of vocational rehabilitation.  In that regard, the 
Board notes that the veteran filed a new claim for vocational 
rehabilitation benefits in September 1997, which was denied 
by the RO in December 1997.  In the veteran's January 1998 
notice of disagreement, which also addressed the issues set 
forth in the decision above, she indicated that her service-
connected disabilities had worsened.  The veteran reiterated 
that contention in her substantive appeal, and in a June 1998 
hearing.  In short, it appears that the veteran initiated an 
appeal for additional vocational rehabilitation benefits 
based on increased disability.  See 38 C.F.R. § 21.284.  

The Board finds that although the veteran filed a timely 
notice of disagreement as to the denial of further vocational 
rehabilitation benefits, the RO did not provide an adequate 
Statement of the Case (SOC) addressing that issue.  In fact, 
the SOC issued by the RO in January 1998 is silent as to the 
issue of additional vocational rehabilitation benefits.  
Moreover, the Supplemental Statement of the Case (SSOC) 
issued in August 1998, merely states that further VA 
vocational rehabilitation benefits are denied.  The veteran 
has not been provided with a copy of the laws and regulations 
pertaining to reentrance into a program of vocational 
rehabilitation, see 38 C.F.R. § 21.284, and the RO has not 
provided a SOC on that issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999)(a notice of disagreement initiates review by 
the Board, and it is proper for the Board to remand that 
issue to the RO for issuance of an SOC).

Therefore, in light of the foregoing, and in order to ensure 
that all due process procedures are met, this matter is 
hereby REMANDED to the RO for the following:

The veteran and her representative should 
be furnished with a statement of the case 
addressing her claim for reentrance into 
a rehabilitation program, under Chapter 
31, Title 38, United States Code.  The RO 
is to provide the veteran with all 
applicable laws and regulations, and is 
to specifically consider the effects, if 
any, of the worsening of the veteran's 
service-connected disabilities on her 
employability, as set forth in 38 C.F.R. 
§ 21.284.  The veteran and her 
representative should be afforded an 
opportunity to respond.  If the 
determination remains adverse to the 
veteran, thereafter, the case should be 
returned to the Board.

The purpose of this remand is to ensure due process of law.  
The veteran is free to submit additional evidence and 
argument in connection with her appeal.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

